Title: To Alexander Hamilton from George Washington, 22 April 1783
From: Washington, George
To: Hamilton, Alexander



Newburgh [New York] 22d. April 1783.
Dear Sir;

I did not receive your letter of the 15th. till after my return from Ringwood, where I had a meeting with the Secretary at War for the purpose of making arrangements for the release of our Prisoners, agreeably to the resolve of Congress of the 15th. Instt.
Finding a diversity of opinion respecting the Treaty, and the line of conduct we ought to observe with the Prisoners; I requested, in precise terms, to know from Genl. Lincoln (before I entered on the business) whether we were to exercise our own judgment with respect to the time, as well as mode of releasing them,—or was to be confined to the latter. Being informed that we had no option in the first, Congress wishing to be eased of the expence as soon as possible, I acted solely on that ground.
At the same time I scruple not to confess to you, that if this measure was not dictated by necessity, it is, in my opinion, an impolitic one; as we place ourselves in the power of the British, before the Treaty is definitive. The manner in which Peace was first announced, & the subsequent declarations of it, have led the Country & Army into a belief that it was final. The ratification of the Preliminary articles on the 3d. of February, so far confirmed this, that one consequence resulting from it is, the Soldiers for the War conceive the term of their Services has actually expired; & I believe it is not in the power of Congress or their officers, to hold them much, if any, longer, for we are obliged at this moment to increase our Guards to prev[en]t rioting, and the Insults which the Officers meet with in attempting to hold them to their duty. The proportion of these men amount to Seven Elevenths of this Army—these we shall loose at the moment the British Army will receive, by their Prisoners, an augmentation of five or 6000 Men.
It is not for me to investigate the causes, which induced this measure; nor the policy of those Letters (from authority) which gave the ton to the present sentiment—but since they have been adopted, we ought, in my opinion, to put a good face upon matters; and by a liberal conduct throughout, on our part (freed from appearances of distrust) try if we cannot excite similar dispositions on theirs: Indeed circumstances as things now are, I wish most fervently that all the Troops which are not retained for a Peace Establishment were to be discharged immediately—or such of them at least as do not incline to await the Settlement of their Accts. If they continue here, their claims, I can plainly perceive, will encrease; & our perplexities multiply. A Petition is this moment handed to me from the Non Comd. Officers of the Connecticut line solliciting half Pay; It is well drawn I am told, but I did not read it. I sent it back without appearing to Understand the Contents, because it did not come through the Channel of their Officers. This may be followed by others, and I mention it to shew the necessity—the absolute necessity of discharging the Wars men as soon as possible.
I have taken much pains to support Mr. Morris’s Administration in the Army—and in proportion to its numbers I believe he had not more friends any where. But if he will neither adopt the mode which has been suggested, point out any other, nor shew cause why the first is either impracticable or impolitic (I have heard he objects to it) they will certainly attribute their disappointment to a lukewarmness in him—or some design incompatable with their Interests. And here, my dear Colo. Hamilton, let me assure you, that it would not be more difficult to still the raging Billows in a tempestuous Gale, than to convince the Officers of this Army of the justice or policy of paying men in Civil Offices full wages, when they cannot obtain a Sixtieth part of their dues. I am not unapprised of the arguments which are made use of upon this occasion, to discriminate the cases; but they really are futile; & may be summed up in this, that tho’ both are contending for the same rights, & expect equal benefits, yet, both cannot submit to the same inconveniences to obtain them; otherwise, to adopt the language of simplicity & plainness, a ration of Salt Porke with, or without Pease, as the case often is, would support the one as well as the other,—& in such a struggle as ours, wd., in my opinion, be alike honourable in both.
My anxiety to get home increases with the prospect of it, but when is it to happen? I have not heard that Congress have yet had under consideration the Lands, & other gratuities which at different periods of the War have been promised to the Army. Does not these things evince the necessity of a Committee’s repairing to Camp, in order to arrange & adjust matters without spending time in a tedious exchange of Letters; Unless something of this kind is adopted, business will be delayed & expences accumulated—or the Army will break up in disorder, go home enraged, complaining of injustice—& committing enormities on the innocent Inhabitants in every direction.
I write to you unreservedly. If therefore, contrary to my apprehension, all these matters are in a proper train, & Mr. Morris has devised means to give the Army three Months pay, you will, I am persuaded excuse my precipitency and sollicitude, by ascribing it to an earnest wish to see the War happily, & honourably terminated—to my anxious desire of enjoying some repose & the necessity of my paying a little attention to my private concerns, which have suffered considerably in Eight years absence.
McHenry, expressing in a letter I have lately received from him, a wish to be appointed Official Secretary to the Court of Versailles, or London, I have by this opportunity written to Mr. Livingston, & Mr. Maddison; speaking of him in warm terms; & wish him success with all my heart.
I am Dr Sir   With great esteem & regard   Yr. Most obedt Servt.

Go: Washington
Colo. Hamilton

